Citation Nr: 0209152	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  01-01 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for residuals of a cholecystectomy.

(The issue of entitlement to a disability evaluation in 
excess of 20 percent for diabetes mellitus is also on appeal 
but it will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty between August 1972 and 
March 1973.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Boston, Massachusetts, 
Regional Office (RO).

The veteran testified at a Travel Board Hearing that was 
chaired by the undersigned in Boston, Massachusetts, in 
February 2002.  A transcript of that hearing has been 
associated with the file.

A motion to advance on the docket due to financial hardship 
was received by the Board on July 26, 2002.  The motion was 
granted by the undersigned, by letter dated August 1, 2002, 
and the Board has accordingly undertaken appellate review of 
the issue listed on the first page of this decision without 
further delay.

The veteran is hereby notified, however, that the Board is 
undertaking additional development on the issue of 
entitlement to a disability evaluation in excess of 20 
percent for diabetes mellitus.  This additional, necessary 
development is being undertaken pursuant to the authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  All reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the issue 
of entitlement to a disability evaluation in excess of 10 
percent for residuals of a cholecystectomy have been made by 
the agency of original jurisdiction.

2.  The gallbladder disease for which the veteran underwent a 
cholecystectomy in 1972 has been quiescent for 28 years and 
it is not shown that the service-connected residuals of that 
cholecystectomy are currently productive of severe symptoms.


CONCLUSION OF LAW

A disability evaluation in excess of 10 percent for residuals 
of a cholecystectomy is not warranted.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, 
Diagnostic Code 7318 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

A review of the record shows that the veteran has been 
service-connected for the residuals of a cholecystectomy 
since March 1973, and that this disability is currently rated 
as 10 percent disabling.

The veteran filed her claim for an increased rating for the 
residuals of a cholecystectomy in February 2000, through her 
representative, who soon after submitted copies of records 
dated between 1992 and 2000, showing private medical 
treatment for a variety of medical conditions, none of them 
related to the service-connected residuals of a 
cholecystectomy.  In fact, no complaints specific to the 
service-connected residuals of a cholecystectomy were noted 
in those records, and it is further noted that, on annual 
private medical examination in April 1997, the veteran's 
gastrointestinal system was clinically evaluated as negative 
for any history of dysphagia, dyspepsia, hematemesis, change 
in bowel habits, constipation, diarrhea, hemorrhoids, or 
hepatitis.

Upon request by the RO, the veteran was examined by QTC 
Medical Services in June 2000.  The report of that medical 
examination reveals a history of medical problems centering 
on abdominal pain during service, for which the veteran 
underwent a cholecystectomy in 1972.  The veteran reported, 
however, no recent problems related to her inservice 
cholecystectomy, and no abdominal pain or need of 
hospitalization since that surgery.  She specifically denied 
any abdominal symptoms, as well as vomiting, nausea, and 
melena.  The examiner referred to the veteran's "copious 
medical records," which were reviewed.

On physical examination, the veteran was described as a well-
nourished and well-developed individual, with a non-tender 
abdomen, normal bowel sounds, and no hepatomegaly by 
percussion or palpation.  Urinalysis was negative, aside from 
trace protein, and the pertinent diagnosis was listed as 
follows:

Cholecystectomy:  [The veteran] has a 
history of cholecystectomy, with 
gallbladder disease apparently diagnosed 
initially during her time in the 
military, 1972.  Fortunately, to date, 
status post cholecystectomy, she has had 
no abdominal symptoms or any side effects 
due to this surgery.  Insofar as her 
cholecystectomy occurred initially during 
her time in the military, any eventual 
sequelae have a military-connection, but 
this situation has been quiescent [for] 
28 years, and would likely be expected to 
continue as such.  The current diagnosis 
is history of gallbladder disease and 
subsequent absence of same status post 
cholecystectomy, without complication.

At the February 2002 Travel Board Hearing, the veteran 
complained of episodes of "acids in [my] stomach," for 
which she said she was taking over-the-counter antacids like 
Zantac, and which occurred between five and six times per 
week, accompanied by considerable pain.  Responding to 
questions from her representative, the veteran also said that 
she had difficulty digesting foods and that she would get 
acid reflux problems "once in a while, very rarely, but it 
does happen."

Initial considerations pertaining to VA's duty to 
assist/notify

Initially, the Board notes that, on November 9, 2000, while 
the present appeal was still pending, the President signed 
into law the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, currently codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  The VCAA 
is applicable to all claims filed on or after the date of its 
enactment, or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It is therefore 
applicable to the claim on appeal.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to most claims filed before that date but 
not decided by the VA as of that date.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the veteran's claim of 
entitlement to a disability evaluation in excess of 10 
percent for residuals of a cholecystectomy.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159); and the recent decision of Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and its 
implementing regulation, 38 C.F.R. § 3.159, clearly require 
the Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the Secretary).

In this particular case, the record shows that throughout the 
pendency of this appeal, the RO has kept the veteran informed 
of its actions to develop the record, of the need for her to 
submit specific types of competent evidence that will 
substantiate her claim for an increased rating for the 
service-connected residuals of a cholecystectomy, and of the 
specific reasons for denying her claim.  The veteran has been 
provided an opportunity to provide oral testimony before the 
undersigned, has had her service-connected disability 
recently examined, and has been advised, since her 
representative's filing of her claim for increase in February 
2000, of the evidence that is needed in order for her claim 
for increased benefits to be favorably resolved.  In this 
regard, it is noted that the veteran was duly notified by the 
RO, by letter dated February 11, 2000, of the specific 
attempts that were being made by the RO to secure records 
pertinent to her claim, of the actions that she needed to 
take to submit a completed application for benefits, and of 
the fact that, if a medical examination was deemed necessary, 
she would be notified (which she was, as shown by the 
record).  More recently, by letter dated on February 20, 
2002, the veteran was advised of the certification of her 
appeal to the Board and of her right to send to the Board any 
additional evidence pertinent to her claim not yet of record.  
The veteran has not identified any additional evidence 
pertinent to her claim for an increased rating for her 
service-connected residuals of a cholecystectomy that has yet 
to be secured.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to her case.  In the circumstances of this case, a 
remand or a request for further development of this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  

Legal analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2001).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2001).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 
(2001).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2001).  

The service-connected residuals of cholecystectomy are rated 
as 10 percent disabling under Diagnostic Code 7318 of the 
Schedule, which provides for such a rating when there are 
mild symptoms of gall bladder removal, and for a maximum 
rating of 30 percent if the service-connected disability is 
shown to be productive of severe symptoms.  See 38 C.F.R. 
§ 4.114, Part 4, Diagnostic Code 7318 (2001).

Pursuant to 38 C.F.R. § 4.114, ratings under Diagnostic Code 
7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, 
inclusive, are not to be combined with each other.  38 C.F.R. 
§ 4.114 further provides that a single evaluation will be 
assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  In the present case, 
there is no evidence that the veteran's service-connected 
gastrointestinal disability warrants evaluation under a 
different Diagnostic Code for digestive disorders, such as 
the one addressing irritable bowel syndrome (Diagnostic Code 
7819), especially since the medical evidence of record shows 
that the disability is essentially inactive.

The Board acknowledges that the veteran has complained of 
"acids" in her stomach and difficulties with digestion.  
However, the medical evidence in the file reveals that the 
cholecystectomy that the veteran underwent during service in 
1972 has produced no abdominal symptoms or any side effects 
since the inservice surgery and that, in fact, this service-
connected medical condition "has been quiescent [for] 28 
years, and would likely be expected to continue as such."

Thus, insofar as the gallbladder disease for which the 
veteran underwent a cholecystectomy in 1972 has been noted to 
be quiescent for 28 years and shows no current symptoms, the 
Board finds that it is not shown that the service-connected 
residuals of the inservice cholecystectomy are currently 
productive of severe symptoms.  In view of this finding, the 
Board concludes that a disability evaluation in excess of 10 
percent for residuals of a cholecystectomy is not warranted.



ORDER

A disability evaluation in excess of 10 percent for residuals 
of a cholecystectomy is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

